ORDER
PER CURIAM.
On consideration of the certified opinion of the Maryland Court of Appeals disbarring respondent from the practice of law in that jurisdiction, see Attorney Grievance Com’n of Maryland v. Agiliga, 422 Md. 613, 31 A.3d 103 (2011), this court’s March 19, 2012, order suspending respondent pending further action of the court and directing him to show cause why the reciprocal discipline should not be imposed, the statement of respondent consenting to reciprocal discipline but asking that his discipline run concurrent with his discipline in Maryland, the statement of Bar Counsel regarding reciprocal discipline, respondent’s D.C. Bar R. XI, § 14(g) affidavit that was filed on April 5, 2012, and it appearing that this affidavit does not comply with the requirement cited in In re Goldberg, 460 A.2d 982 (D.C.1983), that permits for the imposition of concurrent disciplinary sanctions, it is
ORDERED that John K. Reiff is hereby disbarred from the practice of law in the District of Columbia, nunc pro tunc to April 5, 2012.